           Case 1:18-cv-05912-JGK Document 24 Filed 11/19/18 Page 1 of 1


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------------- X
                                                                     :
GINA WILLIAMS,                                                       :
                                                                     :   Case No. 1:18-cv-05912 (JGK)
                                    Plaintiff,                       :
                                                                     :
              -against-                                              :   NOTICE OF LIMITED
                                                                     :   APPEARANCE OF
NEW YORK CITY HOUSING AUTHORITY, ET AL., :                               PRO BONO COUNSEL
                                                                     :
                                    Defendants.                      :
-------------------------------------------------------------------- X


To the Clerk of this Court and all parties of record:

        Please enter our appearances as pro bono counsel in this case on behalf of Plaintiff Gina

Williams for the limited purpose of mediation.

        The undersigned certify that we are admitted to practice before this Court.

Dated: Newark, New Jersey
       November 19, 2018

                                                 /s Alan Serrins________
                                                    Alan Serrins
                                                    alan.serrins@shu.edu

                                                 /s Lucinda J. McLaughlin
                                                    Lucinda J. McLaughlin
                                                    lucinda.mclaughlin@shu.edu

                                                 /s Christopher M. Kwok
                                                    Christopher M. Kwok
                                                    christopher.kwok@shu.edu

                                                 /s David M. White_____
                                                    David M. White
                                                    david.white@shu.edu

                                                    SETON HALL UNIVERSITY
                                                    SCHOOL OF LAW
                                                    CONFLICT MANAGEMENT PROGRAM
                                                    One Newark Center, Room 429
                                                    Newark, New Jersey 07102
                                                    973.642.8084 [Office]
